Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER' S AMENDMENT
	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Marlena F. Burt on 07/06/2021:
In claim 1, line 15, after “the notification unit is“, “unexecuted“ has been deleted; same line after “the notification unit is”,--executed-- has been inserted.
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 05/14/2019, assigned serial 16/411,528 and titled “Vehicle Control Apparatus.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 05/07/2021 have been fully considered and persuasive.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  The prior art are not deemed strong to make the application unpatentable.

The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TUAN C TO/Primary Examiner, Art Unit 3662